Citation Nr: 9902181	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, other than a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.

The veterans claim for service connection for a psychiatric 
disorder was denied in a November 1973 Board of Veterans 
Appeals (Board) decision.  In a rating decision dated in 
November 1994, the regional office (RO) appears to have 
considered the veterans claim for service connection for a 
psychiatric disorder on a de novo basis based on a reopened 
claim.  The Board agrees that new and material evidence, 
consisting of medical evidence suggesting that the veterans 
psychiatric disorder may be linked to an in-service head 
injury, toxic exposure, or in-service psychiatric symptoms, 
has been presented to reopen the claim for service connection 
for a psychiatric disorder.  The issue is addressed in the 
Remand portion of this decision.

The veteran submitted additional evidence directly to the 
Board in September 1998, consisting of a letter from a 
private physician.  The RO did not review this evidence in 
conjunction with the current appeal.  The evidence is not 
pertinent to the issue of entitlement to service connection 
for the residuals of a head injury, other than a psychiatric 
disorder, in that it does not purport to link any symptoms or 
disorders other than a psychiatric disorder to an in-service 
head injury.  Further, in light of the Boards remanding of 
the claim for service connection for a psychiatric disorder, 
it is not necessary for this evidence to be initially 
reviewed by the RO, and a remand for due process purposes is 
not necessary.  38 C.F.R. § 20.1304(c) (1998).



FINDING OF FACT

Competent evidence of the residuals of a head injury, other 
than a psychiatric disorder, has not been presented.


CONCLUSION OF LAW

The claim for service connection for the residuals of a head 
injury, other than a psychiatric disorder, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaints, 
medical findings, or treatment with respect to a head injury.  
Upon air crew member application examination in August 1968 
and release examination in September 1969, the head and 
neurologic system were clinically evaluated as normal.

In July 1972, the veteran was admitted to a Department of 
Veterans Affairs (VA) hospital after complaining of heroin 
addiction, depression, and suicidal talk.  The veterans 
physical examination upon admission did not yield significant 
findings.  Laboratory studies, including an 
electroencephalogram, yielded negative results.  Upon 
hospitalization discharge in November 1972, the diagnoses 
were of heroin dependence, a schizoid personality, and a 
depressive neurosis.

County health care agency and private medical records dated 
from 1980 to 1993 reflect assessments of a drug-induced 
psychosis in a schizoid personality, paranoid schizophrenia, 
post-psychotic depression, rule out a personality disorder, a 
history of heroin abuse, and undifferentiated chronic 
schizophrenia.  Following the veterans complaints of 
auditory, visual, and tactile hallucinations that did not 
respond to medication in November 1987, hallucinations due to 
a questionable psychiatric versus neurological versus 
factitious diagnosis was assessed.  It was noted that there 
was no unifying threat among the veterans complaints.  Toxic 
exposure or an intracranial diagnosis was questioned.

At his June 1995 hearing at the RO, the veteran testified 
that he had blacked out after being struck in the center of 
the head by an aircraft door in 1967.  He stated that the 
wound had been sutured.  He testified that he had not had 
any trouble with it after the blackout or after service.  
He stated that he had been knocked unconscious on another 
occasion after lightning had struck the lightning rod on a 
church next to which he was walking.  He testified that he 
was not aware of any problems stemming from the incident.

In a February 1997 letter, a county health care agency 
psychiatrist and social worker reported that the veteran had 
been a client since May 1987.  It was noted that, until 
September 1996, schizophrenia, undifferentiated type, had 
been diagnosed.  However, a review of the veterans history, 
his family history, and his lack of response to medication 
trials had led to the suggestion that his symptoms could have 
derived from something other than schizophrenia.  It was 
noted that the diagnosis had been changed from schizophrenia 
to a mental disorder, not otherwise specified, due to organic 
brain syndrome stemming from being hit by lightning in 1966 
or 1967 while on active duty at the Millington Naval Air 
Station in Tennessee.  It was noted that the veteran had 
reported that he had been hit by lightning and knocked 
unconscious.

At his September 1998 hearing before a Member of the Board, 
the veteran testified that he had been struck by lightning 
and knocked unconscious at a Naval training center in 
Tennessee in the spring of 1966.  He stated that he had been 
knocked unconscious in Vietnam in 1967 after the engine door 
on an aircraft hit had struck his head.  He testified that he 
had started to hear voices and experience hallucinations 
after that time.  He reported that he had been knocked 
unconscious again in September 1969, after military police 
and security police had taken him into custody and struck his 
head.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

One element of a well-grounded claim is a presently existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that there is some duty to assist a 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. § 5103(a) (West 1991), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.


III.  Analysis

A review of the record reveals that the veteran has not 
submitted competent evidence of residual disability resulting 
from an in-service head injury, other than a psychiatric 
disorder.  Upon release examination in September 1969, the 
head and neurologic system were clinically evaluated as 
normal.  An electroencephalogram during the veterans period 
of VA hospitalization from July 1972 to November 1972 yielded 
negative results.  Although the veteran has contended that 
in-service head trauma may have aggravated or caused a 
psychiatric disorder, he has not described any residual 
symptomatology of head trauma other than psychiatric 
symptomatology.  In the absence of evidence of the residuals 
of a head injury, other than a psychiatric disorder, the 
claim is not well grounded and must be denied.


ORDER

Service connection for the residuals of a head injury is 
denied.



REMAND

Service medical records reveal that, upon air crew member 
application examination in August 1968 and release 
examination in September 1969, the head and neurologic system 
were clinically evaluated as normal.  Psychiatric evaluations 
yielded clinically normal results.

In a July 1972 letter, a private psychologist reported that 
the veteran had consulted him on five days in July 1968 while 
on leave from service.  It was noted that the veteran had 
been feeling quite tense and depressed.  The psychologist 
reported a diagnosis of a schizoid personality, with 
depression and anxiety.  The treatment records pertaining to 
the veterans visits in 1969 have not been obtained.

Upon VA hospitalization from July 1972 to November 1972, 
laboratory studies, including an electroencephalogram, 
yielded negative results.  The discharge diagnoses were of 
heroin dependence, a schizoid personality, and a depressive 
neurosis.

The veteran has reported that he underwent VA hospitalization 
in Long Beach in 1980.  The records of that period of 
hospitalization have not been associated with the claims 
file.

Following a VA examination in February 1993, a psychologist 
observed that it was unclear whether there was any relation 
between the veterans service in Vietnam and the onset of his 
positive symptoms of schizophrenia.  Following a second VA 
examination, the examining psychiatrist opined that the 
criteria for chronic schizophrenia, with symptoms dating back 
to the veterans time in service, had been met.  The 
psychiatrist found no evidence for any organic basis, and 
noted that an organic basis had not been found on two prior 
neuropsychological examinations.

In a February 1997 letter, a county health care agency 
psychiatrist and a social worker reported that, a review of 
the veterans history, his family history, and his lack of 
response to medication trials had led to a change in the 
diagnosis of schizophrenia to a mental disorder, not 
otherwise specified, due to organic brain syndrome stemming 
from being hit by lightning in 1966 or 1967 while on active 
duty at the Millington Naval Air Station in Tennessee.  
Clinical records reflect a May 1987 finding of an organic 
base to some of the veterans hallucinations.  In November 
1987, hallucinations due to a questionable psychiatric versus 
neurological versus factitious diagnosis was assessed.  A 
toxic exposure or an intracranial diagnosis was questioned.  
It was noted that the veteran reported a history of possible 
Agent Orange exposure.

In a September 1998 letter, a private physician reported that 
there was evidence that the veterans psychiatric symptoms of 
auditory and tactile hallucinations had resulted from head 
injuries.

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1.  After obtaining the necessary 
permission from the veteran, the RO 
should contact the private psychologist 
who treated the veteran in July 1969 in 
order to obtain copies of any available 
treatment records.

2.  The RO should contact the VA Medical 
Center in Long Beach, California, in 
order to obtain records pertaining to the 
veterans hospitalization in 1980.  Any 
records obtained should be associated 
with the claims file.

3.  After the above development has been 
completed to the extent possible, a VA 
psychiatric examination should be 
arranged in order to determine the 
nature, extent, and etiology of any 
psychiatric disorder(s) that may be 
present.  All indicated studies should be 
performed, including psychological 
testing.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

The examiner should provide an opinion as 
to whether there is a causal relationship 
between any current psychiatric disorder 
found and any incident of military 
service, including the private 
psychologists findings and observations 
with respect to the veterans 1969 
treatment, the head injuries described by 
the veteran, and exposure to any toxic 
substances.  The examiner should express 
an opinion with respect to the 
approximate date of onset of all 
psychiatric disorders found, based on a 
review of both the medical and lay 
evidence.  The rationale for all opinions 
should be given in detail.

4.  The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  Otherwise, the report 
should be returned to the examiner for 
corrective action.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and should be given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
